Citation Nr: 1429558	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-16 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear disability including hearing loss and otitis media.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to October 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A December 2011 rating decision granted the Veteran's claim for a total rating based upon individual unemployability due to service-connected disabilities (TDIU), effective from March 17, 2011.

In May 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2009).  In light of Brokowski, Robinson, and Clemons, the Board has recharacterized the Veteran's right ear disorder claim as indicated on the title page.

In a December 2013 decision, the Board dismissed the Veteran's increased rating claims for his service-connected left knee and right ankle disabilities, and remanded his right ear hearing loss and tinnitus claims to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  A right ear disorder, diagnosed as hearing loss and otitis media, had its onset during active military service.

2.  Tinnitus had its onset during active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss including otitis media are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013). 

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board notes that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the reasons detailed below, the Board finds that the Veteran is entitled to service connection for right ear hearing loss including otitis media and tinnitus, i.e., the benefits sought on appeal are granted.  Therefore, no further discussion of the VCAA is warranted as to this claim, as any deficiency has been rendered moot.

II. Factual Background and Legal Analysis

Contentions

In oral testimony and written statements, including in January 2011, the Veteran contends that he was exposed to acoustic trauma on the flight deck while serving on a crash crew and rescue team aboard the USS TRIPOLI including while in Vietnam, that placed him in close proximity to constant aircraft engine noise.  He experienced right ear bleeding in 1973 that was medically treated, but he did not report it at separation, and he had diminished hearing since that time.  The Veteran said that four or five years after discharge he was treated for an ear infection and an ear tube was inserted.  Thus, he contends that service connection is warranted for right ear hearing loss including otitis media and tinnitus 

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence is in equipoise as to his claims for service connection for right ear hearing loss including otitis media and tinnitus and the claims will be granted.





Legal Criteria

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 11137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This is also a direct service connection theory of entitlement.

Hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id.  at 157.

The Veteran is competent to describe symptoms of hearing loss, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Facts and Analysis

Service treatment records do not reflect treatment for right ear bleeding, hearing loss, or tinnitus.  On audiological evaluation in October 1974, when examined for discharge, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
15
15
20
10

In September 2007, the National Personnel Records Center verified that the Veteran served aboard the USS TRIPOLI that was in the official waters of the Republic of Vietnam from April to May 1972.

In April 2008, the Veteran underwent VA audiology examination and gave a history of acoustic trauma in service and a past history of occupational noise exposure as a civilian without hearing protection.  He reported that tinnitus began in his right ear about 15 years earlier.  The examiner found that the Veteran had right ear hearing loss that met VA criteria, see 38 C.F.R. § 3.385.  

Since there was no enlistment audiometric examination in 1972 to compare to the Veteran's 1974 separation audiometric examination, the VA audiologist stated that "an opinion regarding hearing loss in regard to military service would be considered speculative."  The examiner opined that it was less likely than not that the Veteran's tinnitus was related to active service and explained that there were no documented complaints of tinnitus in the Veteran's medical records, and his onset of tinnitus began after service.

The VA examiner's opinion is insufficient, and the Board cannot rely on this opinion to reach a determination in the Veteran's case.  See Jones v. Shinseki, 23 Vet. App. 382, 387-88 (2010), citing McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  See also Dalton v. Peake, 21 Vet. App. 23 (2007), discussed infra.

VA medical records include a July 2010 audiology clinic record reflecting the Veteran's reports of having a pressure equalizing tube (PET) in his right ear for approximately 12 years without any follow up due to finances.  He denied any ear infections for the last year and believed his PET tube was patent.  An August 2010 VA ear, nose, and throat (ENT) clinic evaluation notes that the Veteran had a PET in his right ear.

A December 2010 private medical record reveals that the Veteran was evaluated by W.F. Looney, M.D., at the ENT Centers of North Texas, in Sherman, Texas, regarding hearing loss and ringing in his ears, and gave a history of acoustic trauma in service while working on a flight line.  The Veteran had an episode of serous otitis media and had a tympanostomy tube placed on the right side more than 10 years ago that was still in place and functional.  He had ear pain at times.  The assessment was chronic serous otitis media/Eustachian tube dysfunction-right with moderate mixed hearing loss.  Dr. Looney discussed with the Veteran the nature and degree of his hearing loss "as well as its relationship to his noise exposure."  The Veteran was a candidate for hearing aids and was advised to avoid loud noise and return in six months. 

A January 2011 VA audiology examination report notes that the Veteran had a PE tube in his right ear for more than 10 years.  The examiner diagnosed right ear hearing loss that was less likely than not a result of noise exposure during military service.  The audiologist's rationale was that the Veteran's hearing was within normal limits for rating purposes during military service.  

The January 2011 VA opinion is of no probative weight because it was based solely on a lack of medical evidence of treatment for right ear hearing problems in the Veteran's service treatment records or for many years after service.  The Veteran did not report, and the examiner did not address, his complaint of right ear bleeding in service, nor did the VA examiner did address Dr. Looney's December 2010 record.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. at 23.

During his May 2013 Board hearing, the Veteran testified that, during the summer of 1973, he served aboard the USS TRIPOLI in a Vietnamese harbor, working on crash crew rescue on the flight deck when he experienced sudden right ear bleeding for which he was seen in sick bay.  See Board hearing transcript at page 4.  At the time, he was not using hearing protection (ear muffs) that was only used when he was actually under an aircraft.  Id. at 5.  The Veteran was told that his ear "ruptured."  Id. at 6.  A physician cleaned his ear and applied medication with cotton and the Veteran did not return to sick bay again.  He continued to have constant right ear complaints, including ringing and irritation, that he shared with his buddies.  Id. at 7-8. 

Further, the Veteran explained that he did not report having an ear injury when examined for separation because he had the same problems as after the initial injury, that is, itching, crusting, and ringing.  Id. at 10.  Approximately four or five years after discharge, he was treated by Dr. Lilly for ear pain and infections.  Id. at 11. The physician found the Veteran's right ear infected and swollen and treated it with antibiotics.  Id. at 11-12.  Dr. Lilly also inserted an ear tube that was still in place and allowed the ear to drain properly and avoid fluid build-up and infections.  Id. at 12-13.  The Veteran complained of tinnitus at that time.  Id. at 14.  He said that he was told he currently had a big scar on his eardrum.  Id. at 9. 

The Veteran denied post service noise exposure and worked delivering newspapers. Id. at 12.  He also denied any right ear problems prior to the summer of 1973 and believed that working on the flight deck caused his right ear problems.  Id. at 14. The Veteran continued to regularly get right ear infections that were treated by VA with antibiotics.  Id. at 15.  His wife noticed his hearing loss since they were married in the late 1970s or early 1980s.  Id. at 19.

In February 2014, the Veteran underwent VA audiology examination and was diagnosed with right ear hearing loss and tinnitus.  The examiner was unable to offer an opinion as to etiology without  speculation.  

According to an April 2014 medical opinion, a VA physician reviewed the Veteran's medical records and concluded that the right ear hearing loss and tinnitus were less likely than not related to active service.  The doctor's rationale was based on the absence of treatment for hearing loss and otitis media in service, evidence of normal hearing at discharge, and that otitis media and hearing loss developed subsequent to the Veteran's military service with "no credible evidence present in the various documents to suggest otherwise" including VA records and those from Dr. Looney.

This opinion is also insufficient and the Board cannot rely on it to reach a determination in the Veteran's case.  See Dalton v. Peake, 21 Vet. App. at 23.  

Here, the available medical evidence is in equipoise.  The Board has found credible the Veteran's account of being treated for right ear bleeding in service, although when examined for separation, he denied having ear trouble and right ear hearing loss was not noted.

In any event, the post-service evidence includes the Veteran's credible statements to the effect that he had an episode of right ear bleeding four or five years after separation, with diminished hearing loss and tinnitus since service.  There is no basis for discrediting such lay evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Although there is no contemporaneous medical evidence of right ear symptoms in the years immediately following service, there is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  The Board therefore finds that his reports are credible.

As discussed above, the negative medical opinions against the Veteran's claims are of low probative value because they essentially ignored the lay evidence of record in reaching their conclusions and did not directly address the private medical evidence such as the January 2010 record  from Dr. Looney.

Further, the record also contains the December 2010 statement from Dr. Looney, the ENT specialist, noting that the Veteran reported a history of acoustic trauma in service while working on a flight line and an episode of serous otitis media and had a tympanostomy tube placed on the right side more than 10 years ago that was still in place and functional.  This physician discussed with the Veteran the nature and degree of his hearing loss "as well as its relationship to his noise exposure."

In view of the totality of the evidence, including the Veteran's in-service treatment for right ear problems, his credible testimony during his Board hearing (during which he clarified that he experienced signs and symptoms of right ear hearing loss and tinnitus since discharge for which he repeatedly sought medical treatment) and the private medical records and statements of record, the Board finds that the probative medical evidence of record is at least in equipoise as to the question of service connection and that the Veteran's right ear hearing loss including otitis media and tinnitus is as likely as not related to his period of active military service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for right ear hearing loss including otitis media and tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski. 



ORDER

Service connection for right ear hearing loss including otitis media is granted.

Service connection for tinnitus is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


